
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Grimm submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for internal rebuilding,
		  resettlement, and reconciliation within Sri Lanka that are necessary to ensure
		  a lasting peace.
	
	
		Whereas May 19, 2010, marked the one-year anniversary of
			 the end of the 26-year conflict between the Liberation Tigers of Tamil Eelam
			 (LTTE) and the Government of Sri Lanka;
		Whereas the Government of Sri Lanka established a Lessons
			 Learned and Reconciliation Commission (LLRC) to report whether any person,
			 group, or institution directly or indirectly bears responsibility for incidents
			 that occurred between February 2002 and May 2009 and to recommend measures to
			 prevent the recurrence of such incidents in the future and promote further
			 national unity and reconciliation among all communities;
		Whereas United Nations Secretary-General Ban Ki-moon
			 appointed a panel of experts, including Marzuki Darusman, the former attorney
			 general of Indonesia, Yazmin Sooka, a member of South Africa’s Truth and
			 Reconciliation Commission, and Steven Ratner, a lawyer in the United States
			 specializing in human rights and international law, to advise the
			 Secretary-General on the implementation of the commitment of the Government of
			 Sri Lanka to human rights accountability;
		Whereas the Government of Sri Lanka expressed its
			 commitment to addressing the needs of all ethnic groups and has recognized, in
			 the past, the necessity of a political settlement and reconciliation for a
			 peaceful and just society;
		Whereas the United States Government has yet to develop a
			 comprehensive United States policy toward Sri Lanka that reflects the broad
			 range of human rights, national security, and economic interests; and
		Whereas progress on domestic and international
			 investigations into reports of war crimes, crimes against humanity, and other
			 human rights violations during the conflict and promoting reconciliation would
			 facilitate enhanced United States engagement and investment in Sri Lanka: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends United Nations Secretary-General
			 Ban Ki-moon for creating the three-person panel to advise the Secretary-General
			 on the implementation of the commitment of the Government of Sri Lanka to human
			 rights accountability;
			(2)urges the
			 Government of Sri Lanka, the international community, and the United Nations to
			 establish an independent international accountability mechanism to look into
			 reports of war crimes, crimes against humanity, and other human rights
			 violations committed by both sides during and after the war in Sri Lanka and to
			 make recommendations regarding accountability;
			(3)urges the
			 Government of Sri Lanka to allow humanitarian organizations, aid agencies,
			 journalists, and international human rights groups greater freedom of movement,
			 including in internally displaced persons camps; and
			(4)insists that the
			 President develop a comprehensive policy towards Sri Lanka that reflects United
			 States interests, including respect for human rights, democracy and the rule of
			 law, economic interests, and security interests.
			
